         Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 1 of 35




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    JACKLYN WILFERD,
         Plaintiff,
                                                                Civil Action No.
                           v.
                                                               1:20-cv-01955-SDG
    DIGITAL EQUITY, LLC and
    KHURAM DHANANI,
         Defendants.

                                OPINION AND ORDER

        This matter is before the Court on a motion to dismiss filed by Defendants

Digital Equity, LLC (Digital Equity) and Khuram Dhanani [ECF 26]. For the

reasons stated below, and with the benefit of oral argument, Defendants’ motion

is GRANTED IN PART and DENIED IN PART.

I.      BACKGROUND

        The following facts are treated as true for purposes of this motion.1

On September 19, 1994, Plaintiff Jacklyn Wilferd (Wilferd) purchased the online




1     Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 (11th Cir. 1999) (“At the motion
      to dismiss stage, all well-pleaded facts are accepted as true, and the reasonable
      inferences therefrom are construed in the light most favorable to the
      plaintiff.”).
          Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 2 of 35




domain wines.com.2 Beginning in 2012, Wilferd resumed active management of the

domain, seeking to develop it as a commercial product.3 Wilferd created a website

containing articles, videos, discussion boards, and other resources.4 Wilferd also

developed linking relationships with the website and an e-commerce wine store

to increase the value of the domain.5 In 2018, Wilferd was introduced to Dhanani

as a potential business partner.6 Dhanani claimed to have substantial capital he

would contribute to the business, as well as experience in developing domains as

commercial products.7 Specifically, Dhanani represented that he:

                (1) would invest $200,000–$300,000 of his own money
                into further developing wines.com, (2) had a “team” who
                could help further develop the website to a $3–5 million
                valuation “fast,” and (3) in the arrangement, they would
                split all profits, including from the sale of the domain and
                website.8

In furtherance of these discussions, Dhanani sent Wilferd two contracts

(both drafted by Dhanani) to be entered between Wilferd and Digital Equity, a



2   ECF 17, ¶2.
3   Id. ¶ 12.
4   Id.
5   Id.
6   Id. ¶ 12.
7   Id. ¶ 17.
8   Id. ¶ 18.
         Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 3 of 35




Georgia limited liability company with Dhanani as the sole member:

(1) an agreement       transferring   wines.com   to   Digital   Equity   for   $50,000

(Domain Agreement), and (2) a profit-sharing agreement by which Wilferd would

receive 50% of the net profits generated by Digital Equity from various sales

(Profit Agreement or PS Agreement).9 Both the Domain and Profit Agreements

contained (1) limitations and warranties clauses and (2) merger clauses.10

       Wilferd alleges that, to induce her to sign the Domain and Profit

Agreements, Dhanani promised that:

                 (1) prospective buyers would not work with him unless
                 the domain was transferred to Digital Equity, (2) he
                 already had an interested company willing to pay
                 $200,000 for advertising on the website, [ ] (3) Wilferd
                 would receive $100,000 within thirty days, in addition to
                 further payments for product sales, which would only
                 increase as the Christmas season approached. . . .
                 (4) Defendants would not sell the website and domain
                 for less than $3–4 million, (5) Wilferd would have the
                 right to approve any sale, and (6) prior to any sale,
                 Defendants would actively operate the website as a “cash
                 cow,” producing between $5,000 and $10,000 per month
                 in profits.11




9    Id. ¶ 19.
10   ECF 17-1, at 2, 4.
11   ECF 17, ¶ 23.
            Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 4 of 35




Wilferd and Digital Equity executed the Domain and Profit Agreements on July

15, 2018.12

           After executing these agreements, Wilferd realized that “virtually

everything about Dhanani was and is a fraud.”13 Wilferd contends Dhanani lied

about his business acumen, did not actually have advertising ready for the

website, had no personal money to invest, nor an intent to operate or develop the

website.14 Between July 2018 and April 2019, Dhanani allegedly made no effort to

fund, operate, or update the website.15 Wilferd repeatedly offered to return the

$50,000 she received from Digital Equity in exchange for the domain, but Dhanani

refused.16

           Beginning in April 2019, blog articles attributed to Wilferd (that she did not

author) began appearing on the website.17 Some of these blog articles concerned

salacious and pornographic topics.18 Wilferd contends that Dhanani and Digital




12   Id. ¶ 24.
13   Id. ¶ 25.
14   Id. ¶ 29.
15   Id. ¶ 31.
16   Id.
17   Id. ¶ 32.
18   Id.
            Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 5 of 35




Equity were responsible for these articles, which continued to appear on the

website until July 2019.19 In October 2019, Wilferd learned that Dhanani had

covertly sold wines.com for $200,000 on August 27, 2019.20 Dhanani acknowledged

the sale, but refused to provide any details to Wilferd, asserting that he had no

obligation to pay any of the profits to Wilferd.21 Wilferd claims she has never

received any profits under the Profit Agreement.22 Additionally, neither Dhanani

nor Digital Equity have provided Wilferd with an accounting of Digital Equity,

which she has repeatedly requested.23

           Wilferd initiated this action on May 6, 2020.24 On June 11, 2020, Wilferd filed

her Amended Complaint, asserting eight causes of action: accounting (Count I,

against both Defendants); breach of contract (Count II, against Digital Equity;

Count III, against both Defendants); breach of fiduciary duty (Count IV, against

both Defendants); fraud (Count V, against Dhanani); financial abuse of an elder

(Count VI, against both Defendants); defamation (Count VII, against both



19   Id. ¶¶ 33, 36.
20   Id. ¶ 37.
21   Id. ¶ 38.
22   Id.
23   Id. ¶ 39.
24   ECF 1.
         Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 6 of 35




Defendants); and declaratory judgment (Count VIII, against both Defendants).25

On June 25, 2020, Defendants filed the instant motion to dismiss.26 Wilferd filed

her response in opposition to Defendants’ motion on July 9, 2020.27 Defendants

filed their reply on July 23.28

II.     LEGAL STANDARD

        Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Rule 12(b)(6) provides for the dismissal of a

complaint that fails to state a claim upon which relief can be granted. Fed. R. Civ.

P 12(b)(6). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). A claim is facially plausible if “the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).




25    See generally ECF 17.
26    ECF 26.
27    ECF 28.
28    ECF 30.
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 7 of 35




       This pleading standard “does not require detailed factual allegations.” Id.

(citing Twombly, 550 U.S. at 555). However, it requires “more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Id. (citing Twombly, 550 U.S. at

555). A complaint providing “label and conclusions,” “a formulaic recitation of the

elements of a cause of action,” or “naked assertions devoid of further factual

enhancement” will not do. Id. (internal quotation marks omitted) (quoting

Twombly, 550 U.S. at 555). Although the “plausibility standard is not akin to a

probability requirement at the pleading stage,” it demands “enough fact to raise a

reasonable expectation that discovery will reveal evidence of the claim.”

Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010)

(citing Twombly, 550 U.S. at 556).

III.   DISCUSSION

       a.    Choice of Law

       “In diversity cases, the choice-of-law rules of the forum state determine

what law governs.” Interface Kanner, LLC v. JPMorgan Chase Bank, N.A., 704 F.3d

927, 932 (11th Cir. 2013). Under Georgia law, for claims arising under contract,

“contractual choice-of-law provisions will be enforced unless application of the

chosen law would be contrary to the public policy or prejudicial to the interests of

this state.” Nat’l Freight, Inc. v. Consol. Container Co., LP, 166 F. Supp. 3d 1320, 1326
          Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 8 of 35




(N.D. Ga. 2015) (quoting CS–Lakeview at Gwinnett, Inc. v. Simon Prop. Grp., Inc.,

283 Ga. 426, 428 (2008)). Paragraph 6 of the Domain Agreement and Paragraph 10

of the Profit Agreement contain choice of law provisions selecting Georgia law.

Neither party has suggested the application of Georgia law to the contract claims

violates public policy or is prejudicial to the state’s interests. Accordingly, the

choice of law provisions are valid and Georgia law applies to Wilferd’s contract

claims.

      Wilferd’s tort claims present a separate issue. Contractual choice-of-law

clauses generally do not apply to tort claims. Ins. House, Inc. v. Ins. Data Processing,

Inc., No. 1:07-cv-0286-BBM, 2008 WL 11333547, at *6 (N.D. Ga. Nov. 19, 2008)

(citing Manuel v. Convergys Corp., 430 F.3d 1132, 1139–40 (11th Cir. 2005);

Rayle Tech, Inc. v. DEKALB Swine Breeders, Inc., 133 F.3d 1405, 1409 (11th Cir. 1998)).

See also EarthCam, Inc. v. OxBlue Corp., 49 F. Supp. 3d 1210, 1234 (N.D. Ga. 2014)

(“A choice of law provision that relates only to the agreement will not encompass

related claims.”). The Court instead must apply Georgia’s traditional choice of law

rules for tort claims. Georgia follows the doctrine of lex loci delicti, pursuant to

which “a tort action is governed by the substantive law of the state where the tort

was committed.” Dowis v. Mud Slingers, Inc., 279 Ga. 808, 809 (2005). “The place

where the tort was committed . . . is the place where the injury sustained was
          Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 9 of 35




suffered rather than the place where the act was committed.” Bullard v. MRA

Holding, LLC, 292 Ga. 748, 750–51 (2013) (citing Risdon Enter., Inc. v. Colemill Enter.,

Inc., 172 Ga. App. 902, 903 (1984)). But an exception exists when the law of the

foreign state is the common law; “application of another jurisdiction’s laws is

limited to statutes and decisions construing those statutes. When no statute is

involved, Georgia courts apply the common law as developed in Georgia rather

than foreign case law.” In re Tri-State Crematory Litig., 215 F.R.D. 660, 678 (N.D. Ga.

2003) (citing Frank Briscoe Co. v. Ga. Sprinkler Co., 713 F.2d 1500, 1503 (11th Cir.

1983)).

      According to the Amended Complaint, Wilferd is a California resident.

As such, Wilferd likely suffered her alleged injuries in that state. This points to the

application of California law. However, with the exception of Count VI, all of

Wilferd’s tort claims are premised on the common law. Count VI is asserted under

the California statute prohibiting the financial abuse of an elder; Cal. Welf. & Inst.

Code § 15610.30. Therefore, pursuant to Georgia’s choice of law rules, the Court

applies Georgia law to each Count in the Amended Complaint except Count IV,

which is governed by California law.
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 10 of 35




       b.     Analysis

       Defendants contend each Count in the Amended Complaint must be

dismissed as a matter of law. The Court addresses each claim in turn.

              i.    Breach of Contract and Covenant of Good Faith and Fair
                    Dealing (Counts II and III)

       Wilferd asserts two separate breach of contract claims: one against Digital

Equity for breach of the Profit Agreement (Count II), and the other against both

Defendants for breach of an alleged oral agreement (Count III). In Georgia, the

elements of a breach of contract claim are “(1) breach and the (2) resultant damages

(3) to the party who has the right to complain about the contract being broken.”

UWork.com, Inc. v. Paragon Techs., Inc., 321 Ga. App. 584, 590 (2013) (citing Norton

v. Budget Rent A Car System, 307 Ga. App. 501, 502 (2010)). Defendants argue both

counts must be dismissed as a matter of law.29

                    1.     Breach of the Profit Agreement (Count II)

       Wilferd alleges Digital Equity breached the Profit Agreement by covertly

selling the domain and website for wines.com and failing to pay her fifty percent of


29   Wilferd also alleges Defendants’ actions raise an inference of bad faith.
     Although “every contract implies a covenant of good faith and fair dealing in
     the contract’s performance and enforcement,” the covenant cannot provide an
     independent basis for liability. Layer v. Clipper Petrol., Inc., 319 Ga. App. 410,
     419 (2012). Therefore, Wilferd’s bad faith arguments are part and parcel of her
     breach of contract claims.
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 11 of 35




the profits. Defendants contend this claim is not supported by the plain language

of the Profit Agreement. In relevant part, the Profit Agreement states:

              Starting on the Date that this PS Agreement is signed,
              Company agrees to share with Individual 50%
              (fifty percent) of net profits after expenses that are
              generated by Company directly from product sales,
              advertising sales, accessory sales, affiliate sales, ticket
              sales, tour sales and commission sales.30

Defendants argue the resale of the Domain Name is not expressly listed in this

paragraph     and      does   not   fit   within   any   of   the   seven    categories.

Specifically, Defendants contend that a domain name and website—such as

wines.com—is not a “product.”

       In Georgia, the construction of a contract “is a matter of law for the court,

unless an ambiguity remains in the contract after applying the rules of

construction.” Dep’t of Transp. v. Meadow Trace, Inc., 274 Ga. App. 267, 269 (2005)

(citing Golden Pantry Food Stores v. Lay Bros., 266 Ga. App. 645, 650 (2004)).

Contract construction requires three steps:

              First, the trial court must decide whether the language is
              clear and unambiguous. If it is, the court simply enforces
              the contract according to its clear terms; the contract
              alone is looked to for its meaning. Next, if the contract is
              ambiguous in some respect, the court must apply the
              rules of contract construction to resolve the ambiguity.


30   ECF 17-1, at 4.
       Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 12 of 35




             Finally, if the ambiguity remains after applying the rules
             of construction, the issue of what the ambiguous
             language means and what the parties intended must be
             resolved by a jury.

City of Baldwin v. Woodard & Curran, Inc., 293 Ga. 19, 30 (2013). A contract term is

ambiguous when it is capable of “more than one reasonable construction.” Estate of

Pitts v. City of Atlanta, 323 Ga. App. 70, 76 (2013). See also Caswell v. Anderson,

241 Ga. App. 703, 705 (2000) (“Ambiguity exists when the language may be fairly

understood in more than one way; language is unambiguous if it is capable of only

one reasonable interpretation.”). “The cardinal rule of contractual construction is

to ascertain the intent of the parties.” Knott v. Knott, 277 Ga. 380, 381 (2003) (citing

O.C.G.A. § 13-2-3).

      Beginning with its plain language, the Profit Agreement does not expressly

provide that Wilferd is entitled to profits from the sale of the domain name and

website for wines.com. But it does state that Wilferd is entitled to profits from

“product sales.” This term is not defined in the agreement. Under Georgia law, an

undefined contract term “must be afforded its literal meaning,” as “plain[,]

ordinary words [are] given their usual significance.” Unified Gov’t of Athens-Clarke

Cnty. v. McCrary, 280 Ga. 901, 903 (2006). To aid in this inquiry, Georgia courts

look to the term’s dictionary definition. Capital Color Printing, Inc. v. Ahern, 291 Ga.

App. 101, 107 (2008). Here, the dictionary definition does not elicit a clear answer;
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 13 of 35




“product” is defined in relevant part as “[s]omething that is distributed

commercially for use or consumption.” Product, Black’s Law Dictionary (11th ed.

2019). Wilferd and Digital Equity each urge the Court to adopt different

interpretations as to what “product sales” means in the agreement, both of which

are reasonable under the circumstances.31 Thus, the Court finds the Profit

Agreement is facially ambiguous on this issue.

       The Court must proceed to step two and apply Georgia’s canons of contract

construction to resolve the ambiguity. See Matthew Focht Enters., Inc. v. Lepore, No.

1:12-CV-4479-WSD, 2014 WL 3557698, at *3 (N.D. Ga. July 18, 2014) (“The rules of

contract construction in Georgia are dictated by statute.”). O.C.G.A. § 13-2-2

identifies nine specific canons of construction. No one canon is absolute or

determinative; “[e]ach may be overcome by the strength of differing principles

that point in other directions.” In re Estate of McKitrick, 326 Ga. App. 702, 706 (2014).

       The Court finds that application of the statutory canons of construction do

not resolve the ambiguity at this preliminary stage. For example, one canon is that



31   The parties also point to conflicting authorities as to whether a domain name
     and website are considered “products.” Compare Kremen v. Cohen, 337 F.3d
     1024, 1030 (9th Cir. 2003) (finding that plaintiff “had an intangible property
     right in his domain name”), with Gridiron.com, Inc. v. Nat’l Football League
     Player’s Ass’n, Inc., 106 F. Supp. 2d 1309, 1314 (S.D. Fla. 2000) (“[W]ebsites, in
     and of themselves, are products.”).
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 14 of 35




“[w]ords generally bear their usual and common signification.” O.C.G.A. § 13-2-

2(2). As stated above, the dictionary definition of “product” does not clarify the

disputed term. Another canon is that “words are given meaning by their context.”

Estate of Pitts, 323 Ga. App. 82. This is buttressed by a canon stating that a

“construction which will uphold a contract in whole and in every part is to be

preferred, and the whole contract should be looked to in arriving at the

construction of any part.” O.C.G.A. § 13-2-2(4). Ultimately, “[i]f the construction is

doubtful, that which goes most strongly against the party executing the

instrument . . . is generally to be preferred.” O.C.G.A. § 13-2-2(5). See also Stern’s

Gallery of Gifts, Inc. v. Corp. Prop. Inv’rs, Inc., 176 Ga. App. 586, 593 (1985) (“As a

general rule the provisions of a contract will be construed against the draftsman.”).

       At first glance, the context surrounding “product sales” seems to weigh in

Digital Equity’s favor. The term is included amongst a list of specific items and

services for which Wilferd would be entitled to receive remuneration: “advertising

sales, accessory sales, affiliate sales, ticket sales, tour sales and commission

sales.”32 The nature of these terms seems to indicate that the parties intended

Wilferd to receive revenue from items and services sold on the website, not the




32   ECF 17-1, at 4 ¶ 1.
       Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 15 of 35




sale of the entire website itself. But at oral argument, Digital Equity could not

identify what “products” were sold, or intended to be sold, on the website. Digital

Equity instead defined “product sales” to mean “tour sales,” “ticket sales,” and

“advertising sales.” This interpretation cannot be accepted, as it would ostensibly

render the term “product sales” superfluous to the remainder of the sentence.

VATACS Grp., Inc. v. HomeSide Lending, Inc., 276 Ga. App. 386, 389 (2005)

(“[A] contract must be interpreted to give the greatest effect possible to all

provisions rather than to leave any part of the contract unreasonable or having no

effect. And, one of the most fundamental principles of construction is that a court

should, if possible, construe a contract so as not to render any of its provisions

meaningless.”).

      In sum, the Court is unable to resolve this ambiguity at the motion to

dismiss stage because it must resort to extrinsic evidence to ascertain the intent of

the parties. O.C.G.A. § 13-2-2(1). See also Thomas v. Am. Glob. Ins. Co., 229 Ga. App.

107, 109 (1997) (“[A]fter the application of pertinent rules of contract construction

to the contract, extrinsic evidence becomes admissible to explain any remaining

ambiguity.”); Martin v. S. Atl. Inv. Corp., 160 Ga. App. 852, 854 (1982) (“It is only

after applying the rules of construction and an ambiguity remains is extrinsic

evidence admissible to explain the ambiguity.”). The parties will be permitted an
       Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 16 of 35




opportunity to take discovery and present evidence on this issue, which the Court

may resolve as a matter of law on a motion for summary judgment, if appropriate.

                   2.    Breach of Oral Agreement (Count III)

      Wilferd alleges that she entered into an oral agreement with Defendants to

jointly develop wines.com for a subsequent commercial sale. Defendants,

conversely, contend that any alleged oral agreement is barred by merger clauses

in the Domain and Purchase Agreements.

      Oral contracts are enforceable under Georgia law. O.C.G.A. § 13-1-5(b)

(“Simple contracts may either be in writing or rest only in words as remembered

by witnesses.”). This is true even if the parties contemplated the execution of a

subsequent written agreement. Turner Broad. Sys., Inc. v. McDavid, 303 Ga. App.

593, 601 (2010). However, when the parties execute a “written contract[ ]

containing a merger clause . . . all prior negotiations, understandings, and

agreements on the same subject are merged into the final contract, and are

accordingly extinguished.” First Data POS, Inc. v. Willis, 273 Ga. 792, 795 (2001).

See also Atlanta Integrity Mortg., Inc. v. Ben Hill United Methodist Church, 286 Ga.

App. 795, 797 (2007) (“Under the merger rule, an existing contract is superseded

and discharged whenever the parties subsequently enter upon a valid and
          Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 17 of 35




inconsistent agreement completely covering the subject-matter embraced by the

original contract.”).

          Wilferd alleges Dhanani and Digital Equity made certain promises to her

regarding their future intent to jointly develop wines.com for commercial sale.

Wilferd points to specific statements from Dhanani and Digital Equity she

contends encompass the oral joint venture agreement. Wilferd and Digital Equity

subsequently executed the Domain and Profit Agreements; neither contained the

alleged oral promises pointed to by Wilferd. Wilferd has subsequently sought the

rescission of the Domain Agreement, but affirmed and sought damages for the

alleged breach of the Profit Agreement. The Profit Agreement’s merger clause

states:

               This [Profit] Agreement constitutes and contains the
               entire agreement and understanding between the Parties
               hereto with respect to the subject matter herein and
               supersedes any prior or contemporaneous oral or written
               agreements, representations, discussions, proposals,
               understandings, and the like respecting the subject
               matter hereof. This [Profit] Agreement cannot be
               changed, modified, amended, or supplemented in any
               way, shape or form whatsoever, without exception,
               including in writing or orally.33




33   ECF 17-1, at 4 ¶ 9.
       Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 18 of 35




The Profit Agreement listed Digital Equity as a party, but not Dhanani

individually.

      Wilferd contends the merger clause is inapplicable at this stage because

there is a question of fact as to whether it covers the same subject matter as the

alleged oral agreement. Under Georgia law, “for the merger rule to apply [ ] the

parties of the merging contracts must be the same and the terms of those contracts

must completely cover the same subject matter and be inconsistent.”

Atlanta Integrity Mortg., 286 Ga. App. at 797. See also Nat’l ID Recovery, Inc. v.

LifeLock, Inc., No. 1:09-cv-0489-TCB, 2009 WL 10699688, at *3 (N.D. Ga. Oct. 7, 2009)

(citing First Data, 273 Ga. at 792) (“[M]erger clauses only extinguish prior

agreements that relate to the same subject matter.”). In granting a motion to

dismiss, a court in this district has found that, as a matter of law, “[i]t is improper

to be overly restrictive in determining whether a previous agreement relates to the

same subject matter as a subsequent agreement containing a merger clause.”

Nat’l ID Recovery, 2009 WL 10699688, at *3 (citing Int’l Telecomms. Exch. Corp. v. MCI

Telecomms. Corp., 892 F. Supp. 1520, 1538 (N.D. Ga. 1995)). According to that court:

             [T]he scope of an agreement’s subject matter, at least
             with regard to the application of a merger clause, is
             typically interpreted to be broad enough to encompass
             any prior arrangement between the parties involving the
             provision of the same type of goods or services.
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 19 of 35




Nat’l ID Recovery, 2009 WL 10699688, at *3 (finding two contracts covered the same

subjects as a matter of law).

       Comparing Wilferd’s allegations regarding the oral contract with the terms

of the Profit Agreement, the Court finds the two cover the same subject matter.

Both concern Wilferd’s and Digital Equity’s relationship and representations to

each other to develop wines.com for commercial use and monetary gain.

Merely because the Profit Agreement does not contain the list of prior promises

allegedly made to Wilferd does not create a sufficient factual distinction. Conway v.

Romarion, 252 Ga. App. 528, 532 (2001) (“A merger clause such as the one in the

present case prevents a party from claiming reliance upon a representation not

contained in the contract.”) (emphasis in original). Since there is a substantial

overlap in subject matter, the merger clause in the Profit Agreement bars any

alleged oral contract between Wilferd and Digital Equity.

       Dhanani, on the other hand, was not a party to the Profit Agreement. The

merger clause in the Profit Agreement expressly states that it “constitutes and

contains the entire agreement and understanding between the Parties hereto.”34

It also states that it is “not binding upon [Digital Equity’s] respective




34   ECF 17-1, at 4 ¶ 9 (emphasis added).
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 20 of 35




representatives.”35 According to Wilferd, the plain language of the Profit

Agreement thus prevents Dhanani from availing himself of the merger clause.

Defendants disagree and contend Dhanani can invoke the merger clause because

he acted as Digital Equity’s agent. They point to case law providing that “an agent

of a contracting party can rely upon a merger clause contained in the contract to

preclude claims against the agent for his or her alleged representations made

before formation of the contract.” Greenwald v. Odom, 314 Ga. App. 46, 57 n.5 (2012)

(citing Tampa Bay Fin. v. Nordeen, 272 Ga. App. 529, 534 (2005)). See also Curtis Inv.

Co., LLC v. Bayerische Hypo-und Vereinsbank, AG, 341 F. App’x 487, 493 (11th Cir.

2009) (holding a “merger clause does not apply just to the parties to the contract”);

Eco Sols., LLC v. Verde Biofuels, Inc., No. 4:09-cv-0125-HLM, 2011 WL 13135279, at

*17 (N.D. Ga. Feb. 1, 2011) (holding non-parties may invoke a merger clause as

agents of the party to contract and noting “that the merger clause, by its plain

terms, does not preclude statements of non-parties to the Agreements”).

       Defendants’ authorities are, however, inapplicable here. The plain language

of the Profit Agreement explicitly states that it only covers Wilferd and Digital

Equity and does not cover Digital Equity’s representatives or agents. Put another




35   Id. at 4 ¶ 8 (emphasis added).
       Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 21 of 35




way, Dhanani is expressly excluded from availing himself of any provisions in the

Profit Agreement, including the merger clause. As previously stated, the Court

must enforce the unambiguous terms of the agreement as written. E.g., Office

Depot, Inc. v. Dist. at Howell Mill, LLC, 309 Ga. App. 525, 529 (2011) (“When the

language of the contract is clear and unambiguous, we enforce those terms as

written, and we will not look to matters outside of the contract.”). Therefore, Count

III is dismissed against Digital Equity, but may proceed against Dhanani

individually.

             ii.    Fraudulent Inducement (Count V)

      Wilferd alleges Dhanani made fraudulent promises and statements to

induce her to sign the Domain Agreement. In Georgia, a party asserting a

fraudulent inducement claim has two choices: “(1) affirm the contract and sue for

damages from the fraud or breach; or (2) promptly rescind the contract and sue in

tort for fraud.” Legacy Acad., Inc. v. Mamilove, LLC, 297 Ga. 15, 17 (2015). Wilferd

seeks to rescind the Domain Agreement. Defendants argue Wilferd cannot do so

as a matter of law based on the type of fraud alleged. Defendants point to the

Georgia Supreme Court’s decision in Novare Group, Inc. v. Sarif, which held:

             It is well-settled law in Georgia that a party who has the
             capacity and opportunity to read a written contract
             cannot afterwards set up fraud in the procurement of his
             signature to the instrument based on oral representations
       Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 22 of 35




             that differ from the terms of the contract. Statements that
             directly contradict the terms of the agreement or offer
             future promises simply cannot form the basis of a fraud
             claim for the purpose of cancelling or rescinding a
             contract. In fact, the only type of fraud that can relieve a
             party of his obligation to read a written contract and be
             bound by its terms is a fraud that prevents the party from
             reading the contract.

290 Ga. 186, 188–89 (2011) (citations omitted). See also Legacy Acad., 297 Ga. at 18

(affirming Novare and holding that “[b]ecause the pre-contractual earnings claim

upon which the [plaintiffs] allege they relied expressly contradicts the disclaimer

and acknowledgment provisions of the Agreement, their reliance on such

representations was unreasonable as a matter of law”).

      As stated above, Dhanani is precluded from utilizing the merger or

disclaimer clauses in the agreements. Defendants’ reliance on Novare and its

progeny is therefore misplaced. Wilferd need not rescind or otherwise untangle

the contractual relationship between herself and Digital Equity to pursue a fraud

claim against Dhanani individually because Dhanani is expressly not a party to

either contract.

      Defendants’ next argument—that Wilferd’s fraud claim cannot be premised

on “mere puffery or promises of anticipated future performance”—is likewise

unpersuasive. As a general rule, “actionable fraud cannot be predicated upon

promises to perform some act in the future” or “a mere failure to perform promises
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 23 of 35




made.” Buckley v. Turner Heritage Homes, Inc., 248 Ga. App. 793, 795 (2001). But an

exception exists when “a promise as to future events is made with a present intent

not to perform or where the promisor knows that the future event will not take

place.” Gibson Tech. Servs, Inc. v. JPay, Inc., 327 Ga. App. 82, 84 (2014)

(citing BTL COM, Co. v. Vachon, 278 Ga. App. 256, 258 (2006)). What is more, if the

statement “was not a future promise but a present misrepresentation of fact, it is

sufficient to support a claim for fraud.” BTL COM, 278 Ga. App. at 258

(citing Baker v. Campbell, 255 Ga. App. 523, 527 (2002)).

       Here, Wilferd points to a litany of allegedly false statements made by

Dhanani that concern both (1) present misrepresentations of fact36 and

(2) promises to perform certain acts in the future.37 Wilferd alleges Dhanani’s

representations “were intentionally and knowingly false at the time they were




36   E.g., ECF 17, ¶ 23 (“Dhanani personally claimed that (1) prospective buyers
     would not work with him unless the domain was transferred to Digital Equity,
     [and] (2) he already had an interested company willing to pay $200,000 for
     advertising on the website.”).
37   Id. (“Dhanani personally claimed that . . . (4) Defendants would not sell the
     website and domain for less than $3–4 million, (5) Wilferd would have the
     right to approve any sale, and (6) prior to any sale, Defendants would actively
     operate the website as a ‘cash cow,’ producing between $5,000 and $10,000 per
     month in profits.”).
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 24 of 35




made . . . with the intent that Wilferd would rely upon them.”38 At this stage,

Wilferd’s allegations state a facially plausible claim that Dhanani lied about

existing facts or knowingly made false statements of fact with no present intent to

perform. This is enough to survive a motion to dismiss.

                 iii.   Breach of Fiduciary Duty (Count IV)

       Wilferd alleges Defendants breached various fiduciary duties owed to her.

To state a claim for the breach of a fiduciary duty, Wilferd must allege “(1) the

existence of a fiduciary duty; (2) breach of that duty; and (3) damage[s]

proximately caused by the breach.” Griffin v. Fowler, 260 Ga. App. 443, 445 (2003)

(citing Conner v. Hart, 252 Ga. App. 92, 94 (2001)). A fiduciary duty exists “where

one party is so situated as to exercise a controlling influence over the will, conduct,

and interest of another or where, from a similar relationship of mutual confidence,

the law requires the utmost good faith, such as the relationship between partners,

principal and agent, etc.” Mail & Media, Inc. v. Rotenberry, 213 Ga. App. 826, 828

(1994) (citing O.C.G.A. § 23-2-58). A fiduciary duty “may be created by law,

contract, or the facts of a particular case.” Douglas v. Bigley, 278 Ga. App. 117, 120

(2006) (citing Bienert v. Dickerson, 276 Ga. App. 621, 624 (2005)). But the “party




38   Id. ¶ 70.
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 25 of 35




asserting the existence of a confidential relationship has the burden of establishing

its existence.” Canales v. Wilson Southland Ins. Agency, 261 Ga. App. 529, 531 (2003).

       Defendants argue Wilferd’s breach of fiduciary duty claim fails because she

cannot show a duty or subsequent breach. Defendants characterize their

relationship with Wilferd as an “ordinary arms-length transaction” that should

not be converted into a confidential relationship. In the Amended Complaint,

Wilferd alleges Defendants owed her a fiduciary duty because she (1) was a profit-

sharing partner in Digital Equity under the Profit Agreement, and (2) a joint

venture partner with both Defendants based on the alleged oral agreement.39

Wilferd points to the representations allegedly made to her and posits she engaged

with Defendants to further joint business objectives, not individual gains. For

example, Wilferd alleges she “contributed the domain and website . . . as well as

new articles, new content, shared knowledge, and overall expertise” to

Defendants, who contributed their time and expertise in exchange for the profit-

sharing relationship.40 Wilferd alleges she “placed a near-critical level trust, faith




39   ECF 17, at 27.
40   Id. ¶ 63 (punctuation omitted).
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 26 of 35




and confidence in [Dhanani’s] judgment, business acumen and advice in

performing the principal executive office of Digital Equity.”41

       Treating Wilferd’s allegations as true, the Court finds she has stated a

facially plausible claim. Defendants are correct that an ordinary business

transaction generally does not give rise to a fiduciary duty. Mail & Media, 213 Ga.

App. at 828 (“In the majority of business dealings, opposite parties have trust and

confidence in each other’s integrity, but there is no confidential relationship by this

alone.”). See also Optimum Techs., Inc. v. Henkel Consumer Adhesives, Inc., 496 F.3d

1231, 1249 (11th Cir. 2007) (“A confidential relationship does not arise, however,

where the business transaction is merely an arrangement in which each party is

attempting to further its own separate business objectives, rather than entering

into some sort of joint venture.”). But this does not entirely foreclose the potential

existence of such a duty. Gilmore v. Bell, 223 Ga. App. 513, 514 (1996) (“[A]ll the

law requires is a showing of a relationship which justifies the reposing of

confidence by one party in another.”). See also Bienert, 276 Ga. App. at 624

(“When a fiduciary or confidential relationship is not created by law or contract,

we must examine the facts of a particular case to determine if such a relationship




41   Id. ¶ 62.
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 27 of 35




exists.”). It is also not determinative at this stage that the parties referred to

themselves as “independent contractors” in the Profit Agreement.42 See New York

Life Ins. Co. v. Grant, No. 5:14-cv-101 (MTT), 2016 WL 1241186, at *10 (M.D. Ga.

Mar. 28, 2016) (citing Automated Sols. Enters., Inc. v. Clearview Software, Inc., 255 Ga.

App. 884, 888 (2002)); Gilmore, 223 Ga. App. at 514 (“While an independent

contractor relationship does not necessarily give rise to a fiduciary relationship, it

does not preclude a fiduciary relationship either.”). Georgia courts are clear that

the existence of a duty is “a factual matter for the jury to resolve.” Bienert, 276 Ga.

App. at 624. See also Gilmore, 223 Ga. App. at 514 (“The existence of a confidential

relationship depends heavily upon the circumstances of each case.”); Mail & Media,

213 Ga. App. at 828 (“The law recognizes that a confidential relationship may exist

between businessmen, depending on the facts.”). As such, Defendants’ arguments

regarding Wilferd’s failure to establish a duty—as well as a breach of that duty—

is better suited for resolution at a later stage in this proceeding.

              iv.   Defamation (Count VII)

       Wilferd alleges Defendants defamed her by falsely attributing offensive

blog articles posted on wines.com to her without consent. Wilferd alleges these




42   ECF 17-1, at 4 ¶ 6.
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 28 of 35




posts were “sexually salacious, pornographic, and in some instances, degrading,

and grammatically incorrect.”43 The elements for defamation under Georgia law

are: “(1) a false and defamatory statement concerning the plaintiff; (2) an

unprivileged communication to a third party; (3) fault by the defendant

amounting at least to negligence; and (4) special harm or the actionability of the

statement irrespective of special harm.” Eason v. Marine Terminals Corp., 309 Ga.

App. 669, 672 (2011) (citing Bollea v. World Championship Wrestling, 271 Ga. App.

555, 557 (2005)).

       Defendants argue Wilferd’s defamation claim is barred by the

Communications Decency Act (CDA). Under the CDA, “[n]o provider or user of

an interactive computer service shall be treated as the publisher or speaker of any

information provided by another information content provider.” Whitney Info.

Network, Inc. v. Xcentric Venture, LLC, 199 F. App’x 738, 742 (11th Cir. 2006)

(citing 47 U.S.C. § 230(c)(1)) (emphasis in original)). An “information content

provider is any person or entity that is responsible, in whole or in part, for the

creation or development of information provided through the Internet or any

other interactive computer service.” Whitney, 199 F. App’x at 742. Defendants here




43   ECF 17, ¶ 82.
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 29 of 35




contend Wilferd has not plausibly alleged that either Dhanani or Digital Equity

authored the at-issue blog articles. Specifically, Defendants posit that Wilferd’s

allegations premised “upon information and belief” are insufficient.

       The Court does not agree. In the Amended Complaint, Wilferd alleges:

                 Defendants authored, participated in the creation of or
                 otherwise caused and approved these abhorrent, sexist
                 and degrading statements to be published without
                 justification, privilege or other defense. Upon
                 information and belief, these statements were not
                 independently made by third parties.44

Wilferd additionally alleges that Defendants:

                 [W]ere directly responsible for either authoring and/or
                 hiring foreign contractors to author these posts, as well
                 as directly participating in and approving their
                 publication. Upon information and belief, the posts were
                 not independently created by any third party. Indeed, at
                 the time, and still today, the website www.wines.com did
                 not and does not allow independent user content to be
                 posted on the website. The only content posted to the
                 blog is by users authorized and approved by the website
                 owners, in this case, Digital Equity.45

These allegations contain enough specific facts to plead that either Dhanani or

Digital Equity authored or created the at-issue blog articles and posted them to the

website. This is enough to raise Wilferd’s claim above the speculative level. Nor is



44   ECF 17, ¶ 84.
45   Id. ¶ 33.
       Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 30 of 35




there anything impermissible with Wilferd alleging facts “upon information and

belief” at this stage. Boateng v. Ret. Corp. of Am. Partners, L.P., No. 1:12-cv-01959-

JOF, 2013 WL 12061901, at *4 (N.D. Ga. Mar. 5, 2013) (citing Arista Records, LLC v.

Doe 3, 604 F.3d 110 (2d Cir. 2010) (“Twombly’s plausibility standard did not prevent

a plaintiff from pleading facts based upon information and belief, where the facts

are peculiarly within the possession and control of the defendant or where the

belief is based on factual information that makes the inference of culpability

plausible.”)).

             v.    Accounting (Count I)

       Wilferd seeks an accounting of Digital Equity’s books and records. The

Profit Agreement provides Wilferd with a right to demand an accounting.46

Further, Georgia law provides the Court with jurisdiction to hear a claim for

equitable accounting when an account involves:

             (1) Mutual accounts growing out of privity of contract;
             (2) Cases where accounts are complicated and intricate;
             (3) Cases where a discovery or writ of ne exeat is prayed
             and granted; (4) Cases where the account is of a trust
             fund; (5) Accounts between partners or tenants in
             common; and (6) Cases where a multiplicity of actions



46   ECF 17-1, at 4 ¶ 4 (“Information. Company will provide individual access to
     financial information upon request, including revenue, sales, expenses,
     screenshots, and profits.”).
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 31 of 35




              would render a trial          difficult,   expensive,   and
              unsatisfactory at law.

O.C.G.A. § 23-2-70.

       As stated above, the Court finds that Wilferd’s breach of contract claim

against Digital Equity as to the Profit Agreement survives dismissal.

Therefore, Wilferd has a corollary right under that agreement for an accounting

against Digital Equity. Although Defendants argue that they “have already agreed

to provide [Wilferd] this information,” that does not change the result, as Wilferd

alleges Defendants have not yet fulfilled that obligation.47 As to Dhanani, Wilferd

contends the claim is directed to him “as the custodian of Digital Equity’s records

(as the only member)” and “as a fellow joint venture partner, from whom an

equitable accounting may be ordered.”48 Wilferd also alleges Dhanani is

commingling the assets of Digital Equity—as well as the profits from the sale of

wines.com—with his own accounts.49 These allegations provide a sufficient basis

for Wilferd to proceed with her claim against Dhanani as to those intertangled

financial accounts. O.C.G.A. § 23-2-70.




47   ECF 17, ¶ 46.
48   ECF 28, at 27 n.10 (citing O.C.G.A. § 23-2-70)). See also ECF 17, ¶ 44.
49   ECF 17, ¶ 40.
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 32 of 35




             vi.    Financial Abuse of an Elder (Count VI)

       Wilferd alleges that Dhanani and Digital Equity violated California

statutory law by defrauding an elder.50 In relevant part, California Welfare and

Institutions Code § 15610.30(a)(1) provides:

             (a) “Financial abuse” of an elder or dependent adult
             occurs when a person or entity does any of the following:

             (1) Takes, secretes, appropriates, obtains, or retains real
             or personal property of an elder or dependent adult for a
             wrongful use or with intent to defraud, or both.

             (2) Assists in taking, secreting, appropriating, obtaining,
             or retaining real or personal property of an elder or
             dependent adult for a wrongful use or with intent to
             defraud, or both.

The California state legislature intended this statute to be broad in scope. Mahan v.

Charles W. Chan Ins. Agency, Inc., 14 Cal. App. 5th 841, 858 (Cal. Ct. App. 2017).

       Defendants argue Wilferd’s claim must be dismissed because she cannot

maintain a predicate claim for a violation of this statute.51 Defendants’ argument



50   An “elder” is statutorily defined as “any person residing in [California],
     65 years of age or older.” Cal. Welf. & Inst. Code § 15610.27. According to
     Wilferd, she was over the age of 65 during the relevant time period [ECF 17,
     ¶ 76].
51   ECF 26-1, at 26 (“An accounting, fiduciary duty, declaratory judgment, or even
     defamation claim is not enough. Because all of [Wilferd’s] breach of contract
     and fraud claims must fail, she cannot maintain a claim for elder financial
     abuse, either.”).
        Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 33 of 35




is moot. As stated above, the Court finds that aspects of Wilferd’s claims for breach

of contract, fraud, and breach of fiduciary duty survive dismissal. Wilferd may

base her elder financial abuse claim on these underlying counts. E.g., Crawford v.

Cont’l Cas. Ins. Co., No. SACV1400968CJCJCGX, 2014 WL 10988334, at *2 (C.D. Cal.

July 24, 2014) (holding plaintiff could maintain elder financial abuse claim

premised on allegations of bad faith breach of contract).

             vii.    Declaratory Judgment (Count VIII)

       Wilferd seeks a declaration from the Court that she is entitled to:

             (a) [ ] access and conduct an inspection of the books and
             records of Digital Equity, (b) an accounting, and
             (c) payment of profits arising out of the sale of wines.com,
             a product sale under the Profit Agreement between the
             parties, among other and future profits to which she
             claims she is entitled under the Profit Agreement.52

The Declaratory Judgment Act provides that “[i]n a case of actual controversy

within its jurisdiction . . . any court of the United States . . . may declare the rights

and other legal relations of any interested party seeking such declaration, whether

or not further relief is or could be sought.” 28 U.S.C. § 2201. Pursuant to Article

III’s “case or controversy” requirement, the Court may only entertain a declaratory

judgment claim “in the case of an actual controversy.” Walden v. Ctrs. for Disease



52   ECF 17, ¶ 87.
       Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 34 of 35




Control & Prevention, 669 F.3d 1277, 1284 (11th Cir. 2012) (citing Emory v. Peeler,

756 F.2d 1547, 1551–52 (11th Cir. 1985)). But there is no “actual controversy” when

a plaintiff’s request for a declaratory judgment is duplicative of her other claims

asserted in the same action. E.g., Daniels v. Wells Fargo Bank N.A., No. 1:14-cv-2640-

TCB-WEJ, 2014 WL 12492006, at *9 (Oct. 31, 2014) (“[I]n the context of Federal Rule

12(b)(6), courts will dismiss declaratory judgment claims that seek resolution of

matters that will be resolved as part of other claims in the lawsuit.”), report and

recommendation adopted, No. 1:14-cv-2640-LMM, 2014 WL 12493322 (N.D. Ga. Dec.

2, 2014).

      Wilferd’s requests for declaratory relief here are entirely duplicative of her

claims for accounting and breach of the Profit Agreement. Both claims are

plausibly alleged and survive dismissal. The Court’s resolution of those two claims

will afford Wilferd the same relief sought through her declaratory judgment claim.

As such, Count VIII is redundant and must be dismissed. See Eisenberg v. Standard

Ins. Co., No. 09-80199-CIV, 2009 WL 3667086, at *2 (S.D. Fla. Oct. 26, 2009)

(“[A] decision on the merits of the breach of contract claim would render the

defendant’s request for declaratory judgment moot or redundant.”).
       Case 1:20-cv-01955-SDG Document 36 Filed 11/20/20 Page 35 of 35




IV.   CONCLUSION

      For the foregoing reasons, Defendants’ motion to dismiss [ECF 26] is

GRANTED IN PART and DENIED IN PART. Count VIII is DISMISSED in its

entirety. Count III is DISMISSED only against Digital Equity. Wilferd may

proceed on Counts I, II, III (solely against Dhanani), IV, V, VI, and VII. Defendants

shall file their Answers to the remaining claims in the Amended Complaint within

14 days after entry of this Order. The parties shall file their initial disclosures and

a revised joint proposed preliminary report within 14 days after Defendants file

their Answers. The discovery period shall commence 30 days after Defendants file

their Answers.

      SO ORDERED this the 20th day of November 2020.


                                                      Steven D. Grimberg
                                                United States District Court Judge
